        Case
         Case1:20-cv-08423-PGG
              1:20-cv-08423-PGG Document
                                 Document27-2
                                          44 Filed
                                              Filed12/17/20
                                                    11/05/20 Page
                                                              Page11ofof55




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,

                             Plaintiff,

        -against-

 SAEXPLORATION HOLDINGS, INC.,
 JEFFREY H. HASTINGS,
 BRENT N. WHITELEY,                                        Civil Action No. 1:20-CV-8423 (PGG)
 BRIAN A. BEATTY, and
 MICHAEL J. SCOTT,

                             Defendants, and

 THOMAS W. O’NEILL and
 LORI E. HASTINGS,

                             Relief Defendants.



   FINAL JUDGMENT AS TO DEFENDANT SAEXPLORATION HOLDINGS, INC.

       The Securities and Exchange Commission having filed a Complaint and Defendant

SAExploration Holdings, Inc. having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
        Case
         Case1:20-cv-08423-PGG
              1:20-cv-08423-PGG Document
                                 Document27-2
                                          44 Filed
                                              Filed12/17/20
                                                    11/05/20 Page
                                                              Page22ofof55




promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements



                                                  2
        Case
         Case1:20-cv-08423-PGG
              1:20-cv-08423-PGG Document
                                 Document27-2
                                          44 Filed
                                              Filed12/17/20
                                                    11/05/20 Page
                                                              Page33ofof55




               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, violating Section 13(a) of the

Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [17

C.F.R. §§240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13] by filing with the Commission

any information, document or report required to be filed with the Commission pursuant to

Exchange Act Section 13(a) and the rules and regulations promulgated thereunder, which

contains any untrue statement of a material fact, which omits to state any material fact necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading, or which omits to disclose any information required to be disclosed.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or



                                                 3
         Case
          Case1:20-cv-08423-PGG
               1:20-cv-08423-PGG Document
                                  Document27-2
                                           44 Filed
                                               Filed12/17/20
                                                     11/05/20 Page
                                                               Page44ofof55




participation with Defendant or with anyone described in (a).

                                                IV.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, violating Section 13(b)(2)(A)

of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)] by failing to make and keep books, records, and

accounts which, in reasonable detail, accurately and fairly reflect the transactions and disposition

of its assets.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                V.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from, directly or indirectly, violating Section 13(b)(2)(B)

of the Exchange Act [15 U.S.C. § 78m(b)(2)(B)] by failing to devise and maintain a system of

internal accounting controls sufficient to reasonably assure that transactions are recorded and

financial statements are prepared in conformity with generally accepted accounting principles.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                 4
        Case
         Case1:20-cv-08423-PGG
              1:20-cv-08423-PGG Document
                                 Document27-2
                                          44 Filed
                                              Filed12/17/20
                                                    11/05/20 Page
                                                              Page55ofof55




                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                               VIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

       December 17, 2020
Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE

                                               Paul G. Gardephe




                                                 5
